DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed February 7, 2022. Claims 1-12, 14, 16-19, 21, 23, 25, and 27-30 have been cancelled without prejudice.  Claims 13, 15, 20, 22, 24, 26, and 31-39 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 13, 15, 20, 22, 24, 26, and 31-39 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 13 and dependent claims 15, 20, 22, 24, 26, and 31, the closest prior art references fail to disclose, either singly or in combination, all of the limitations of claim 13, including the limitations, “wherein a minimum distance between a conductor in the first connector closest to an innermost edge of the first cutout in plan view and the innermost edge of the first cutout nearest to the conductor in plan view is larger than a minimum distance between the conductor and the first side edge of the first connector in plan view where there is not a cutout.”
In regard to independent claim 32 and dependent claims 33-35, the closest prior art references fail to disclose, either singly or in combination, all of the limitations of claim 32, including the limitations, “wherein the conductor in the first connector closest to the first cutout 
In regard to independent claim 36 and dependent claims 37-39, the closest prior art references fail to disclose, either singly or in combination, all of the limitations of claim 36, including the limitations, “wherein the first and third portions of the respective first and second side edges of the first connector are shorter than the second and fourth portions of the respective first and second side edges of the first connector.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871